•         f'lNk




                            UNITED STATES DISTRICT COURT
                                                                                               FILED
                            FOR THE DISTRICT OF COLUMBIA                                         AUG 19 2010
                                                                                           Clerk, U.S. District & Bankruptq
ANTONIO COLBERT,                               )                                          Courts for the District of Columbi
                                               )
                               Plaintiff,      )
                                               )
       v.                                      )       Civil Action No.
                                               )                                    10 1402
U.S. ATTORNEY'S OFFICE,                        )
                                               )
                               Defendant.      )

                                  MEMORANDUM OPINION

       This matter is before the Court upon consideration of plaintiff s application to proceed in

forma pauperis and his pro se complaint. The application will be granted, and the complaint

will be dismissed.

       Plaintiff brings this civil action against the United States Attorney's Office because of its

staffs "unwillingness to do their jobs," that is, to take plaintiffs complaints. CompI. at 2. He is

"only sueing [sic] for $10,000.00 dollars," id., and he appears to demand injunctive relief, see id.

        The Court has reviewed plaintiffs complaint, keeping in mind that complaints filed by

pro se litigants are held to less stringent standards than those applied to formal pleadings drafted

by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants, however,

must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239

(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint

contain a short and plain statement of the grounds upon which the court's jurisdiction depends, a

short and plain statement ofthe claim showing that the pleader is entitled to relief, and a demand

for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum

standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to
                                                                                jj If   1   1




prepare a responsive answer, to prepare an adequate defense and to detennine whether the

doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

        Plaintiffs complaint does not contain a short and plain statement of the grounds upon

which the Court's jurisdiction depends or a claim that plaintiff is entitled to the relief he seeks.

For these reasons, the complaint will be dismissed for its failure to comply with Rule 8(a). An

Order consistent with this Memorandum Opinion is issued separately.




         /;1             I          8...0   (0
DATE:   ()U..u~      I       ?--)